Citation Nr: 1032034	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 26, 2004, 
for the grant of a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from July 1944 to March 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript is of record. 

The Board remanded the case in November 2007, and again in April 
2009, for additional development.  The case now returns to the 
Board for further review.  


FINDINGS OF FACT

1.  The veteran filed a claim for TDIU on January 26, 2004, which 
was granted by the RO.  

2.  For the year prior to January 26, 2004, the Veteran was 
service connected for residuals of gunshot wounds to the left 
cheek and jaw with complete deformity of the left side of the 
face and impairment of use of the jaw, rated as 50 percent 
disabling for that entire interval; residuals of gunshot wounds 
to the upper posterior right chest with moderately severe damage 
to muscle groups IV and II, and entrance and exit scars, rated as 
severe damage to muscle group IV, rated at 30 percent for the 
entire interval; and posttraumatic stress disorder (PTSD), rated 
at zero percent.

3.  The weight of the cognizable evidence of record is against 
finding that the Veteran was incapable of obtaining or sustaining 
substantially gainful employment during the year prior to the 
January 26, 2004, date of receipt of claim for TDIU, due solely 
to his service-connected disabilities.

4.  The record fails to reveal an exceptional or unusual 
disability picture or other circumstances rendering inapplicable 
the regular schedular standards for the service-connected 
disabilities, or otherwise indicating unemployability due to 
service-connected disabilities for this Veteran over this one-
year period prior to January 26, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 2004, 
for the grant of TDIU, are not met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  A claim for TDIU, for purposes of such notice, may be 
deemed a claim for increased rating.

VCAA notice is not required with respect to every issue raised by 
a claimant.  If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice as 
to that claim, the claim is granted, and he files an appeal with 
respect to the rating assigned and/or effective date of the 
award, VA is not required to provide a new VCAA notice with 
respect to the matter of his entitlement to a higher (initial) 
rating and/or an earlier effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that, when a claim 
for service connection has been proven, the purpose of 38 
U.S.C.A. § 5103(a) has been satisfied and the requirement of 
notice under its provisions has been satisfied).

In this case, the claims file reflects that a VCAA letter was not 
afforded the Veteran addressing his TDIU claim submitted in 
January 26, 2004, prior to the RO's initial adjudication of the 
claim.   Rather, it appears that the RO simply promptly granted 
the claim in February 2004 without any prior notice to the 
Veteran or development of the claim.  It is precisely because of 
this seemingly premature grant of the TDIU benefit that VCAA 
notice addressing the earlier effective date claim was then 
required following that adjudication.  

The Appeals Management Center (AMC) afforded the Veteran VCAA 
notice in November 2007, and this was followed by RO re-
adjudication of the issue of effective date for the grant of 
TDIU, by a SSOC in June 2010.  That November 2007 VCAA letter 
informed the Veteran of the notice and duty-to-assist provisions 
of the VCAA, and of the information and evidence necessary to 
substantiate the claim for an earlier effective date for TDIU, as 
well as informing of the respective roles of the Veteran and VA 
in developing the claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is obtained 
resting with the Veteran.  The letter also provided the Veteran 
with general notice of the evidence required to satisfy the 
claim.  He was also then afforded notice of how disability 
ratings and effective dates are assigned.  

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO appropriately assisted him 
in obtaining indicated treatment and evaluation records.  Service 
treatment records were previously obtained and associated with 
the claims file.  The RO also informed the Veteran, including in 
the appealed rating action and by an SOC and SSOC, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of his claim.  

VA's duty to assist the Veteran by providing examinations when 
necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was afforded VA examination in 
November 2008 addressing his PTSD.  As already noted, his claims 
file was not additionally developed following his TDIU claim and 
prior to the grant of TDIU in February 2004.  Accordingly, the RO 
had little occasion to obtain a VA examination to address the 
question of entitlement to that benefit.  Arguably, the Veteran 
was not prejudiced by that failure, if any, because the benefit 
sought was granted. 

A prompt VA examination in 2004 may have shed light on the state 
of service-connected disabilities in the year immediately prior 
to the date of claim for TDIU, which is the interval at issue in 
this case, as discussed infra.  38 C.F.R. § 3.400(o).  However, 
the Board finds no reasonable possibility raised in the record 
that additional examination would serve to afford greater support 
for the proposition underlying the present claim, that service-
connected disabilities prior to the date of claim rendered his 
incapable of obtaining and sustaining substantially gainful 
employment prior to the date of claim.  Accordingly, absent any 
such reasonable likelihood of benefit, a VA examination need not 
be afforded the Veteran in furtherance of his claim.   38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In brief, while the Board 
recognizes that a VA examination proximate in time to the date of 
receipt of claim for TDIU may indeed have furthered the claim for 
an earlier effective date, that shortcoming may not now be 
remedied by any additional examination, and hence while such 
failing may have prejudiced the Veteran at the time, the passage 
of time has rendered any such harm moot.  Hence, to seek remedial 
action now would amount to an expenditure of scarce VA resources 
without additional benefit flowing to the Veteran.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory 
duty to assist is not a license for a "fishing expedition").

In any event, the Board finds that the evidence presented, 
including in particular records of treatment and evaluation for 
treatment purposes, is sufficiently developed to allow the Board 
to answer questions required to be answered in this earlier 
effective date for TDIU case, regarding the weight to be afforded 
the various elements of evidence presented and the level of 
severity of disability over the time period in question, up to a 
year prior to the date of receipt of claim on January 26, 2004.  
The Board accordingly finds that the evidentiary record is 
sufficiently developed to allow the Board to adjudicate the claim 
based on informed medical findings and medical judgment.  

Based substantially on the passage of time since the date of 
claim and the absence of clear ambiguities in the records 
reflecting the nature of disability around the time of the 
Veteran's claim on January 26, 2004, the Board considers there to 
be no reasonable possibility that additional development, to 
include additional examinations or addenda to past examination 
reports, would further the Veteran's claim for earlier effective 
date for TDIU.  Rather, the Board considers there to be no 
reasonable possibility that any examination obtained now 
medically addressing implicated questions of past levels of 
disability would amount to any more than mere speculation, beyond 
those medical assessments already made and reflected in the 
record.  The weighing of that past medical evidence is here an 
adjudicative matter, and the Board views no necessity in this 
case for additional expertise beyond the adjudicative expertise 
of the Board as finder of fact.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Accordingly, the Board determines that additional medical 
examination is not warranted.  The Board makes this conclusion 
with full consideration of the duty to provide an adequate 
examination once an examination is afforded the Veteran.   See 38 
C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (stating that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  The Board considers that duty also to be fulfilled in 
this case, with regard to the VA psychiatric examination 
addressing the Veteran's PTSD conducted in November 2008.  

The Board finds that the development required by the Board's 
November 2007 and April 2009 remands was substantially fulfilled.  
The Veteran was appropriately asked about treatment prior to the 
January 26, 2004, date of claim, he was afforded the 
aforementioned VA examination to address his claimed PTSD; the RO 
(AMC) adjudicated ratings over relevant intervals for the 
Veteran's PTSD; and the RO (AMC) readjudicated of the issue of 
effective date for TDIU.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  As discussed supra, this development is 
hereby found sufficient for the Board's adjudication herein of 
the claim for an earlier effective date for TDIU.  

No further statement has been received by the Veteran or his 
representative indicating the existence of additional pertinent 
evidence which has not been requested.  The case presents no 
reasonable possibility that additional evidentiary requests would 
further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In summary, in this case, with regard to the earlier-effective-
date claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the TDIU earlier effective 
date claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the 
Veteran's claim for an earlier effective date for TDIU - that of 
objective or corroborating evidence of TDIU up to a year prior to 
the date of claim - was in this case, based on development 
already undertaken, the responsibility of the Veteran.  See 
38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Earlier Effective Date for TDIU

A TDIU rating may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that if there is only one such disability it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities at least one disability must be ratable at 40 
percent or more and the combined rating must be at least 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  A veteran's age is 
not for consideration in making the determination.  38 C.F.R. § 
4.19.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an impairment 
so severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For the  Veteran to prevail on a claim for 
a total compensation rating based on individual unemployability, 
the record must reflect some factor which takes the case outside 
the norm.  The sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors 
to be considered are the Veteran's education, employment history, 
and vocational attainment (without consideration of his advanced 
age or of the effects of non-service-connected disabilities).  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), TDIU may still be assigned on an extraschedular basis, 
upon a showing that the Veteran is unable to obtain or retain 
substantially gainful employment due to service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where 
such an exceptional case is indicated, the Board is to refer the 
case to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  Id.

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations are 
found to be inadequate.  The governing norm in such cases, for 
individual disabilities, is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(BVA may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
reach such a conclusion on its own).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean in pertinent part that, except as otherwise provided, the 
effective date of an evaluation and award of a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400.

Section 5110(b)(2) provides an exception to the general rule for 
increased rating claims by stating that the effective date of an 
increased rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  Under 
38 C.F.R. § 3.400(o)(2), also an exception to the general rule, 
the effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 10 
Vet. App. 125 (1997).  Thus, as a matter of law in this TDIU 
case, the Veteran would potentially be entitled to an earlier 
effective date up to one year prior to the January 26, 2004, date 
of receipt of his claim for TDIU.  Id.

In his January 26, 2004, TDIU application, the Veteran indicated 
that his highest earning  year had been in 1991, when he earned 
$40,000 as a career rehabilitation counselor.  He reported last 
working part-time at a fast food company performing light 
cleaning between June 2000 and October 2000, and then losing 16 
hours of work time per month due to illness.  He reported last 
working full-time in February 1991, and becoming too disabled to 
work in January 1999.  He reported trying to obtain employment 
since he became too disabled to work, applying for work at three 
retail establishments, one in November 2001 and two in August 
2003.  

On that January 2004 application, the Veteran reported that he 
had weakness in the right arm as a gunshot wound residual with 
inflammation of the nerves in the right shoulder, which he 
described as very disabling.  He also reported having loss of 
bone in the right jaw and a poorly fitting denture, causing him 
to be unable to chew food properly and resulting in facial 
disfigurement as well as weight loss.  He also complained of 
nervousness and a stomach ulcer.  

Upon a VA clinical evaluation visit in December 2003 the examiner 
noted that the Veteran appeared fit, was in no apparent distress, 
was ambulatory with a steady gait, and was pleasant and 
cooperative.  A social history informed that the Veteran walked 
for thirty minutes five days per week, and that he was a retired 
State economic security counselor, as well as a high school 
teacher.  An assessment informed of physical difficulties, with 
coronary artery disease stable without chest pain, hyperlipidemia 
noted, hypertension in need of better control, some difficulties 
with benign prostatic hypertrophy and nocturia, and some jaw pain 
associated with a service-related injury.  

A December 2003 VA treatment record reflects that the Veteran 
presented complaining of increased pain in the left lower jaw 
over the past several years, as associated with a history of 
gunshot wound injury to the jaw in service.  He was noted to have 
a partial dental plate in service that likely needed replacing.  
The Veteran complained of some brownish drainage and soreness in 
that area all the time.  The medical practitioner noted a 
possibility of infection.  

Upon follow-up consultation in January 2004, the Veteran was 
noted to complaint of internal soreness in the throat, difficulty 
with pain in the gums, and difficulty chewing secondary to poorly 
fitting partials.  He also then complained of internal swelling 
of the left submandibular gland.  The consulting otolaryngologist 
noted that the Veteran was edentulous and had a slightly enlarged 
submandibular gland.  He assessed sialoadenitis as well as a 
mandibular problem.  

Subsequent treatment records reflect substantial dental problems, 
with nonrecoverable teeth containing numerous carries, and 
treatment including multiple extractions in 2004.  An April 2004 
dental treatment record also noted severe atrophy of the anterior 
and right mandible.  

The Veteran's claim file is substantially lacking in any 
indication of findings or treatment for psychiatric disability 
between 1947 and his date of his claim for service connection for 
PTSD in January 2004.  Although the claims file contains a June 
1947 statement by Dr. C.B.M., that the Veteran had a history of 
symptoms including a "nervous heart" and had submitted a 
statement in March 1946 averring that he had become very  nervous 
since entering service, neither psychiatric treatment nor formal 
evaluation by a mental health professional is in evidence prior 
to a VA examination conducted in November 2008. 

At that examination, the Veteran reported that his psychiatric 
symptoms of PTSD had been present for 60 years, though with 
intervals as long as 15 months without any symptoms.  The 
November 2008 VA psychiatric examiner opined that there had not 
been much change in psychiatric symptoms over the years, based on 
the Veteran's self-report. That examiner assigned a Global 
Assessment of Functioning (GAF) score of 61, which corresponds to 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  The GAF Scale, and a score assigned 
thereon, reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting the 
American Psychiatric Association DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV) at 32.  

Thus, notwithstanding the present claim of effect on employment, 
the weight of the evidence -including particularly the absence of 
records of treatment or evaluation for decades prior to November 
2008 and the findings of the November 2008  examiner to the 
effect that the Veteran's symptoms of psychiatric disability were 
mild without significant impact on employment functioning - is 
against the Veteran's service-connected PTSD to any degree having 
precluded employment, either by itself or in conjunction with 
other service-connected disabilities.   

Upon further consideration of his service-connected physical 
disabilities - with due consideration of the salivary gland 
infection noted upon treatment in December 2003 and January 2004 
and likely associated with his service-connected jaw disorder, 
the noted edentulousness, the ongoing jaw pain, the Veteran's 
assertions of impairing pain or other disability affecting 
functioning of the right shoulder and arm, and his asserted 
history of nervousness - a preponderance of the evidence 
militates against fiding that the Veteran was incapable of 
obtaining or sustaining substantially gainful employment prior to 
the January 26, 2004, date of receipt of claim for TDIU.  The 
service-connected residuals of gunshot wounds to the left cheek 
and jaw with complete deformity of the left side of the face and 
impairment of use of the jaw; his residuals of gunshot wounds to 
the upper posterior right chest with moderately severe damage to 
muscle groups IV and II, and entrance and exit scars, rated as 
severe damage to muscle group IV; and his PTSD, are not, either 
individually or taken as a whole, shown to present such a severe 
picture of disability as to prevent the Veteran from obtaining or 
sustaining substantially gainful work over the one-year period 
prior to the January 26, 2004, date of receipt of his claim for 
TDIU.  Rather, the weight of the evidence is against such a 
preclusion of employment, with treatment and evaluation records 
generally not showing such a level of impairment proximate to 
that interval, with the clearest proximate-in-time evaluation - 
the December 2003 clinical evaluation visit - generally showing 
good mental and physical functioning and documenting the 
Veteran's own self-report of regular physical exercise, without 
any noted or reported preclusion of work-like functioning due to 
any service-connected disability.   

The above-detailed treatment records reveal a Veteran who retired 
from his regular occupation as a rehabilitation/vocational 
counselor in 1991, and briefly or intermittently sought some 
part-time employment thereafter.  However, there is no indication 
in the record, beyond the Veteran's own assertions, that he was 
rendered incapable due to his service-connected disabilities of 
obtaining or sustaining work similar to his past occupation over 
the year interval prior to the January 26, 2004, date of receipt 
the TDIU claim.  The record reflects that his past career 
occupation was substantially gainful, at a salary of $40,000 per 
year at the time of his retirement. 

The Veteran himself has not contended that he retired from that 
career due to service-connected disabilities, but rather reported 
on his application for TDIU that, although he retired in 1991, he 
became precluded from gainful work due to disability in 1999.  He 
has not provided any reasoning or methodology for arriving at 
that date of 1999, and has provided no clinical or other 
supportive evidence, beyond his own assertions, that he became 
precluded from gainful employment at that time or that this 
occurred due solely to his service-connected disabilities.  

While the Veteran is competent to provide his own opinion 
regarding the time he could no longer work due to his service-
connected disabilities, the Board finds the weight of the 
evidence against that assertion in this case, instead concluding 
that the absence of any desire to continue gainful employment in 
retirement, and other noted infirmities present, were deciding 
factors in the Veteran's choice not to obtain or retain 
substantially gainful employment in the year prior to January 26, 
2004.  

In this regard, the Board observes that the Veteran did not 
indicate on his application for TDIU that he had sought work 
following retirement similar to his past career, but said he had 
sought nominal jobs in retail capacities (such as the application 
for a job as a part-time greeter at Walmart) (as evidenced by his 
listed brief part-time work at McDonalds), suggesting that he was 
most likely seeking a position only to supplement retirement 
income on a part-time basis, to the extent he was seeking 
employment at all.  This is strong evidence that the Veteran was 
in fact not pursuing substantially gainful employment following 
his retirement in 1991, but rather seeking only marginally 
supplemental, part-time employment that did not realistically 
present a prospect of being substantially gainful by itself.  
Hence, the Board bases its conclusion - that the Veteran was not 
precluded over the one-year interval prior to January 26, 2004, 
from the substantially gainful work of his past career occupation 
due to his service-connected disabilities - not only on the 
weight of the evidence to the effect that his service-connected 
disabilities did not combine to result in precluding him from 
substantially gainful work, but also because the weight of the 
evidence is to the effect that the Veteran's own statements in 
his application for benefits, as well as in treatment records 
proximate to that period, indicate that a retirement mindset, 
together with non-service-connected systemic infirmities, 
combined as the true causes of the Veteran not being 
substantially gainfully employed over that period of time.

The Board concedes that the Veteran was in need of some medical 
attention, as evidenced by findings in December  2003 and over 
multiple months in 2004, including needing care to treat 
infection of the salivary gland, carious teeth that could not be 
saved requiring multiple extractions, the need for replacement 
dental plates (partial dentures), and otherwise difficulties with 
dental/oral/jaw pain with significant bone loss associated with 
residuals of gunshot wounds in service.  However, the Veteran's 
neglect of these medical, dental, and oral conditions with the 
significant carious presentations and self-reported years of 
ongoing (and apparently untreated) mouth or jaw pain upon 
presenting for care in December 2003, does not of itself make the 
Veteran eligible for TDIU.  This failure to look after his own 
health has not been shown in the record to be indicative of any 
more general incapacity in functioning.  To the contrary, as 
noted above, upon a VA clinical evaluation visit in December 2003 
the Veteran was found to appear fit, with no apparent impairments 
in general functioning, and to be pleasant and cooperative, thus 
also not indicating significant psychiatric impairment at that 
time.  

While the Board notes the Veteran's own contention in his TDIU 
claim of his becoming too disabled to work in January 1999, that 
assertion is not supported by the balance of the evidence.  To 
the contrary, the Board concludes that the medical evidence 
presented outweighs the Veteran's contentions of unemployability 
prior to the January 26, 2004, date of receipt of claim, with 
service-connected disabilities not shown to be so severe as to 
preclude obtaining or sustaining substantially gainful work in 
treatment records from 2003 or 2004.

Moreover, the Board finds the preponderance of the evidence to 
the effect that the ratings assigned for the Veteran's service-
connected disabilities are generally well representative of these 
disabilities and their level of impairment over the one-year 
period, immediately prior to January 26, 2004, of potential TDIU 
entitlement, without an indication of exceptional or unusual 
circumstances that would render those rating criteria 
inapplicable, or that would otherwise indicate that a TDIU would 
be warranted, on either a schedular or extraschedular basis.  
38 C.F.R. §§ 3.321(b), 3.400(o), 4.16(a), (b) (2009).  The Court 
of Appeals for Veterans Claims has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Referral for consideration of TDIU on an 
extraschedular basis (for the one-year interval prior to January 
26, 2004) is also not warranted.  38 C.F.R. §§ 3.321(b), 4.16(b).  


ORDER

An effective date for TDIU earlier than January 26, 2004, is 
denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


